United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, BUSTLETON
POST OFFICE, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1608
Issued: June 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 19, 2017 appellant, through counsel, filed a timely appeal from a March 22, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established greater than four percent permanent
impairment of her right upper extremity, for which she previously received a schedule award.
FACTUAL HISTORY
OWCP accepted that on September 8, 2016 appellant, then a 52-year-old vending clerk,
lifted a heavy box of coins, causing adhesive capsulitis of the right shoulder.
Appellant was first followed by Dr. Michael Hicks, a physician Board-certified in
emergency medicine. On September 11, 20016 Dr. Hicks diagnosed right biceps tendinitis at the
shoulder and right carpal tunnel syndrome. He held appellant off work.3
Dr. Walter W. Dearolf, III, an attending Board-certified orthopedic surgeon, diagnosed
right shoulder impingement syndrome with a possible rotator cuff tear on September 12, 2006. He
administered a subacromial injection. On September 19, 2006 Dr. Dearolf released appellant to
light duty as of September 20, 2006. He submitted periodic progress notes.4
Appellant accepted a limited-duty position on September 27, 2006. As of November 6,
2006, she was performing her date-of-injury position for six hours a day. OWCP paid wage-loss
compensation for the remaining hours. Appellant subsequently resumed full duty.
On September 28, 2016 appellant filed a claim for a schedule award (Form CA-7). In
support of her claim, she submitted a May 17, 2016 report from Dr. Nicholas Diamond, an
osteopath Board-certified in pain management. Dr. Diamond related appellant’s history of injury
and treatment and found that appellant had attained maximum medical improvement (MMI). He
noted appellant’s symptoms of right shoulder pain with “cracking,” exacerbated by weather
changes. Dr. Diamond obtained a QuickDASH questionnaire score of 45. On examination of the
right shoulder, he noted acromioclavicular tenderness, anterior and posterior cuff tenderness,
bicipital groove tenderness, positive O’Brien’s, bicipital load, and Speed tests, and a positive
Yergason sign. Dr. Diamond observed the following ranges of motion, each the greatest of three
trials: 105 degrees forward elevation; 100 degrees abduction; 70 degrees cross over adduction;
full external rotation at 90 degrees; 60 degrees internal rotation; posterior reach to L4 with pain.
He also observed 4/5 weakness of the supraspinatus, biceps, triceps, and deltoids, and a normal
sensory examination. Dr. Diamond diagnosed right shoulder impingement syndrome, a partial
thickness rotator cuff tear, adhesive capsulitis, and post-traumatic bilateral shoulder contusions.

3
September 11, 2006 x-rays of the right shoulder demonstrated mineralization of the right supraspinatus tendon
including the insertion. A September 14, 2006 magnetic resonance imaging (MRI) scan of the right shoulder
demonstrated impingement with fraying of the distal supraspinatus tendon and a small subdeltoid effusion or bursitis.
4
A physical therapist provided work restrictions on September 20, 2006. Appellant participated in physical therapy
from September 2006 to January 2007, and in December 2009.

2

Referring to Table 15-55 of the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides),6 Dr. Diamond assessed
a grade 1 Class of Diagnosis (CDX) rating of the right shoulder for a partial rotator cuff tear with
residual functional loss. He found a grade 3 modifier for Functional History (GMFH) due to a
QuickDASH score of 77, a grade 1 modifier for Physical Examination (GMPE), and a grade
modifier for Clinical Studies (GMCS) of 2. Applying the net adjustment formula of (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX), or (3-1) + (1-1) + (2-1), or 2 + 0 + 1, Dr. Diamond
calculated a net adjustment of 3, raising the default grade of C upward to E, resulting in five percent
permanent impairment of the right upper extremity.
On October 5, 2016 an OWCP medical adviser reviewed the medical record and a
statement of accepted facts (SOAF). He concurred with Dr. Diamond that appellant attained MMI
as of May 17, 2016. The medical adviser concurred with the CDX and grade modifiers as found
by Dr. Diamond. However, he explained that that GMFH should have been excluded as it
exceeded the GMPE by 2, demonstrating that it was unreliable. Applying the net adjustment
formula, (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or (3-1) + (1-1) + (2-1), excluding the
GMFH, resulted in a net modifier of 1. This raised the default grade of C to D, equaling four
percent permanent impairment of the right upper extremity.
In an October 11, 2016 letter, OWCP notified appellant of the additional evidence needed
to establish her claim, explaining that OWCP’s medical adviser disagreed with Dr. Diamond’s
inclusion of the GMFH in the net adjustment formula. It requested that appellant provide an
updated report from Dr. Diamond, addressing the medical adviser’s concerns. Appellant was
afforded 30 days to submit such evidence. She did not provide additional medical evidence prior
to OWCP’s next merit decision dated December 9, 2016.
By decision dated December 9, 2016, OWCP issued a schedule award for four percent
permanent impairment of the right upper extremity. The period of the award, 12.48 weeks, ran
from May 17 to August 12, 2016.
In a December 22, 2016 letter, appellant, through counsel, requested reconsideration. She
submitted a December 9, 2016 supplemental report from Dr. Diamond, contending that OWCP’s
medical adviser misapplied the A.M.A., Guides. Dr. Diamond noted that according to section
15.3a, page 406 of the A.M.A., Guides, titled “Adjustment Grid: Functional History,” if the
GMFH differed by 2 or more grades from that described by physical examination or clinical
studies, the functional history should be assumed to be unreliable. If the functional history is
determined to be unreliable or inconsistent with other documentation, it is excluded from the
grading process. As appellant’s GMCS was 2, the grade 3 GMFH did “not differ by 2 or more
from the” GMCS and should therefore be included in the net adjustment formula. Dr. Diamond
reiterated that appellant had five percent permanent impairment of the right upper extremity.

Table 15-5, page 401-405 of the sixth edition of the A.M.A., Guides is titled “Shoulder Region Grid: Upper
Extremity Impairments.”
5

6

A.M.A., Guides (6th ed. 2009).

3

On January 21, 2017 OWCP obtained a supplemental report from OWCP’s medical
adviser, who reviewed Dr. Diamond’s December 9, 2016 report. The medical adviser explained
that according to section 15.3a, a GMFH two or more grades higher than the GMCS or GMPE
should be excluded. Dr. Diamond found a GMFH of 3, exceeding the GMPE of 1 by two grades,
although it did not exceed the GMCS of 2 by two or more grades. Therefore, the medical adviser
opined that GMFH must be excluded.
By decision dated March 22, 2017, OWCP denied modification of the December 9, 2016
schedule award, finding that Dr. Diamond improperly calculated the percentage of impairment as
he included a GMFH two grades higher than the GMPE.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.7 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.8 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.11

7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

9

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
11

Isidoro Rivera, 12 ECAB 348 (1961).

4

ANALYSIS
The issue on appeal is whether appellant has established greater than four percent
permanent impairment of her right upper extremity, for which she previously received a schedule
award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the diagnosis-based impairment (DBI)
or the range of motion (ROM) methodology when assessing the extent of permanent impairment
for schedule award purposes.12 The purpose of the use of uniform standards is to ensure consistent
results and to ensure equal justice under the law to all claimants.13 In T.H., the Board concluded
that OWCP physicians were at odds over the proper methodology for rating upper extremity
impairment, having observed attending physicians, evaluating physicians, second opinion
physicians, impartial medical examiners, and district medical advisers use both DBI and ROM
methodologies interchangeably without any consistent basis. Furthermore, the Board observed
that physicians interchangeably cite to language in the first printing or the second printing when
justifying use of either ROM or DBI methodology. Because OWCP’s own physicians have been
inconsistent in the application of the A.M.A., Guides, the Board found that OWCP could no longer
ensure consistent results and equal justice under the law for all claimants.14
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the March 22, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities applied
uniformly,15 and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision regarding appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note12.

15

FECA Bulletin No. 17-06 (issued May 8, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated March 22, 2017 is set aside and the case is remanded.
Issued: June 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

